UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials ¨Soliciting Material Under Rule 14a-12 COHEN & STEERS REIT AND UTILITY INCOME FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON WILLIAM J. ROBERTS MATTHEW S. CROUSE LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Western Investment LLC (“Western Investment”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of three nominees as directors at the 2008 annual meeting of stockholders (the “Annual Meeting”) of Cohen & Steers REIT and Utility Income Fund, Inc. (the “Fund”).Western Investment has filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On March 21, 2008, Western Investment mailed the following letter to holders of the Fund’s Auction Market Preferred Shares: WESTERN INVESTMENT LLC March 21, Dear Fellow Preferred Stockholder: YOU CANNOT SELL PREFERRED SHARES FOR THE $25, MANAGEMENT HAS NO DEFINITIVE SOLUTION TO THIS CRISIS WESTERN INVESTMENT PROPOSES THAT THE FUND REDEEM PREFERRED SHARES AT We are seeking your support to put shareholder representation on the Board of Directors of Cohen & Steers REIT and Utility Income Fund, Inc.The enclosed letter outlines our suggested plan to provide preferred stockholders with sorely needed liquidity. Also enclosed is a recent article from the New York Times that highlights our efforts. You should soon be receiving proxy materials from your bank or broker. As the meeting is only a few days away, please vote your shares via telephone or Internet as soon as possible. Very truly yours, Arthur D.
